[Letterhead of Centrus]
 
September 4, 2013


Mr. Doug Reynolds, President and CEO
Energy Services of America
100 Industrial Lane
Huntington, WV   25702


Re:           Engagement of Centrus Group, Inc. to Provide Professional Services


Dear Mr. Reynolds,


This letter confirms the terms and conditions of the engagement by Energy
Services of America (“Client”) of Centrus Group, Inc. (“Centrus”).  The Client
has engaged Centrus to provide professional services in connection with the
Client’s efforts to implement a restructuring plan.  Centrus will provide
services to the Client as its Financial Advisor (“FA”). This engagement will
include Centrus’ monitoring and reviewing the Client’s progress. This engagement
does not include written or verbal reports, analysis, evaluations or
recommendations and is not a detailed verification or analysis of facts.  Should
the Company or its secured lenders desire a written report or analysis to be
prepared for the Company, we will be glad to assist.


The scope of the work shall include the following:


1.  
Weekly review of all sources and uses of cash including deposits, disbursements
and review of all expenditures including the review of the weekly Cash Flow
Profroma Report, prior to the weekly Bank Meeting.

2.  
Review of the monthly financial report provided in a timely manner enabling the
FA to review the prior month’s financial performance with the Board of
Directors.

3.  
The FA, in consultation with the President, will be provided direct access to
the Secured Creditors.  The FA has the authority to meet privately with the
Secured Creditors; and with consultation with the President, otherwise provide
information; the Secured Creditors may reasonably request reports, analysis or
such other data as.

4.  
Communications with the Clients Board of Directors on a regular basis.

5.  
Attend weekly bank meeting.

6.  
Review all job bids over $5 million

7.  
Other advisory services as requested by the Client.

8.  
Communications with the Client to assure its awareness of all activities in
which Centrus is involved.



Fees for our services will be based upon the actual number of hours incurred at
hourly rates ranging from $275 (senior consultant) to $375 (senior partner) and
will be billed weekly, together with out-of-pocket expenses incurred, payable
within one week of receipt.  Hourly rates are subject to periodic
adjustment.  Robert Cohen will be working on this account and will be billed at
$375 an hour.  If necessary and approved by the Client, Centrus will draw on
services of other Centrus members, agents and representatives as needed.  Any
other services to be provided by Centrus outside of the scope of activities
specifically identified above shall be provided based upon the mutual agreement
of both Centrus and the Client.
Centrus agrees to provide notice to the Client when Centrus has incurred fees
and expenses totaling $5000.00 within a given month.  The CEO of the Client must
approve any fees and expenses between $5000.00 and $10,000 within a given
month.  Fees and expenses over $10,000.00 within a given month must receive the
approval of the Secured Lender bank group and the Board of Directors of ESA.


 
 

--------------------------------------------------------------------------------

 
Centrus shall maintain a $10,000.00 retainer, which will be applied against the
final invoice provided to the Client.  Centrus is presently holding a $25,000.00
retainer from the Client, and will refund $15,000.00.  Furthermore, should this
engagement with Centrus be expanded, with approval of the Board of Directors and
the Bank Group to include securing alternative financing or assisting in the
ultimate sale of the Company, Centrus will be compensated at the rate of 5% of
the gross dollar amount of the total amount refinanced and/or gross sales price,
in addition to the hourly billing rates noted above.


The professional services provided by Centrus are general in nature, are for the
sole benefit and evaluation by the Client, and are only recommendations.  The
Client or the Company always has the right to accept, reject or modify Centrus’
recommendations.  Any decisions based on Centrus’ recommendations remain solely
those of the Client and/or the Company.  The Client acknowledges and represents
it will make its own analysis, evaluation and determination based on its own
experience, knowledge, facts, thoughts and considerations on any and all
business matters even though it may consider Centrus’ recommendations when
making decisions


It is agreed that all professional services will be performed on a confidential
basis.  Any information that Centrus requests of the Client will be for the sole
purpose of accomplishing the services as described above, and such information
shall be used for no other purposes.  Such information will be held in
confidence and not used, disclosed to others, or in any way used by Centrus for
any purposes other than as specifically provided for by the terms of this
engagement letter.  Centrus will restrict dissemination of any information
provided or disclosed to us or to our employees, members, representatives and
agents who have an actual need to know, and are informed by us of the
confidential nature of the information and the obligations herein.  All such
information shall remain the sole property of the Client and Centrus shall
obtain no right of any kind to any of the information.  Upon written notice,
Centrus will promptly return all writing, records, documents and copies
containing and/or referencing any of the confidential information.


The Client releases Centrus and its employees, members, agents, and
representatives (including anybody working on the engagement and their
respective corporate entities) from all liability to it or to any of its owners,
shareholders, employees, agents, customers, clients or assigns.  This release
includes any and all damages, claims, allegations, liabilities, costs or
expenses (including attorney fees) arising out of or related to the services and
consulting provided by Centrus and its employees, members, agents, and
representatives (including anybody working on the engagement and their
respective corporate entities.)  The Client further agrees to immediately
defend, indemnify in full and hold Centrus and its employees, members, agents,
and representatives (including anybody working on the engagement and their
respective corporate entities) harmless from any and all damages, claims,
allegations, liabilities, costs or expenses (including attorney fees) asserted
by the Client’s owners, shareholders, employees, agents, customers, clients and
assigns or by any third party based upon any aspect of the consulting services
or the business relationship between the Client, the Company and Centrus.  These
release and indemnification provisions shall survive termination of this
contract.  This contract shall be construed according to the laws of the State
of Ohio and the venue for litigation of any disputes shall be state court in
Cabell County, WV.


 
 

--------------------------------------------------------------------------------

 
The release and indemnification provisions specifically include special,
incidental, consequential, punitive or exemplary damages or indirect loss or
damage, including lost profits or lost savings, whether or not such are
foreseeable and whether or not Centrus, its employees, members, agents, or
representatives has been advised of the possibility of such damages.  In short,
the release and indemnification provisions are designed to provide the greatest
release and indemnification permitted by law.  If the release and
indemnification are unenforceable in any way, they shall be enforced to the
maximum extent possible (“blue-penciled”) and liability limited to the amount of
fees paid to Centrus for services rendered to the Client.  Centrus shall not be
liable for any actions of any kind taken by the Client or the Company or its
management prior to the engagement of Centrus.
 
 
In the event of a dispute, each of the parties agrees to submit to binding
arbitration to resolve any and all differences and disputes which may arise
between them (and their heirs, successors, assigns, employees, officers,
directors, affiliates, subsidiaries, shareholders, members, agents or
representatives) related to this agreement, any other agreement between the
parties, or otherwise arising between the parties.  If a party fails to submit
to arbitration and it is necessary to compel arbitration, the party successfully
compelling arbitration shall be entitled to recover attorneys’ fees.  Prior to
initiating arbitration, the parties shall first meet face-to-face to affect a
resolution of the differences.  Any differences, which the parties are unable to
resolve in said face-to-face meeting, shall be heard and finally settled in
Cabell County, WV, or in any other location mutually agreed upon by the parties,
by binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association.  Such arbitration shall be initiated in
the office of the American Arbitration Association.  Any award entered in any
such arbitration shall be final, binding and may be entered and enforced in any
court of competent jurisdiction.


We know of no fact or situation that would represent a conflict of interest for
us with regard to the Company.


This agreement is a full and complete agreement of the terms of the agreement
between the parties. No other agreements or representations have been made by
either of the parties. This agreement represents a termination of the November
28, 2012 agreement between the Client and Centrus.  This Agreement shall
commence upon the execution of this document and shall continue through May 31,
2014.  The Agreement may be terminated by written notice by either party.


If you are in agreement with the foregoing terms of our engagement, please sign
and date in acknowledgment in the space provided below and return via facsimile
and via overnight mail one executed original of this letter.


We appreciate this opportunity to be of assistance and look forward to working
with you in this matter.

 
 

--------------------------------------------------------------------------------

 






 
Sincerely yours:
 
CENTRUS GROUP, INC.
 
/s/ Robert L. Cohen
 
Robert L. Cohen, Principal







Above Terms Agree to and Accepted:
 
CLIENT COMPANY NAME
 
By: /s/ Douglas Reynolds
Date:  9/5/13
 
Name: Douglas Reynolds
 


